Peb Curiam.
Where a constable is specially deputized by the sheriff and sworn in for the purpose of serving a particular writ, he becomes a de facto deputy sheriff, and service by him is legal. Twiggs v. Hardwick, 61 Ga. 273; Hinton v. Lindsay, 20 Ga. 746; Blount v. Wells, 55 Ga. 282. See also Hartshorn v. Bank, 15 Ga. App. 173 (82 S. E. 805), where it is held that when a constable, although irregularly appointed or qualified as a deputy sheriff, assumes to act as a lawful deputy sheriff, his acts are those of a de facto officer, and therefore legal.
The court did not err in refusing to dismiss the levy:

Judgment affirmed.


Broyles, P. J., Bloodioorth and Stephens, Jj., concur.